Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Oneida County *1229[Norman I. Siegel, A.J.], entered August 25, 2011) to review a determination of respondent. The determination suspended petitioner’s inspection station license and imposed a civil penalty of $1,750.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking to annul the determination that he had violated Vehicle and Traffic Law § 303 (e) (3) and 15 NYCRR 79.8 (c) (3) in connection with his business as a certified vehicle inspector. We conclude that the determination was supported by substantial evidence that petitioner refused to conduct an inspection and made affirmative misrepresentations regarding the number of inspection certificates that he had available (see generally Matter of Jennings v New York State Off. of Mental Health, 90 NY2d 227, 239 [1997]). Petitioner did not preserve for our review his additional contentions regarding new evidence and further justifications for his actions inasmuch as he did not raise those contentions before the Administrative Law Judge (see Matter of Gorman v New York State Dept. of Motor Vehs., 34 AD3d 1361, 1361 [2006]). Present — Centra, J.P., Sconiers, Valentino, Whalen and Martoche, JJ.